DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 7/20/2020 is acknowledged. Claims 9-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2012/0193785 in view of Uchiyama US 2007/0134819.

    PNG
    media_image1.png
    1272
    1361
    media_image1.png
    Greyscale

Re claim 1, Lin teaches a multi-wafer stack structure (fig14), comprising: 
a first wafer (structure between 36 and 32 of first level next to bumps in fig14), wherein the first wafer comprises a first substrate (2 of first level next to bumps in fig14), a first dielectric layer (8, 12, 14, 18, 20, and 32 of first level next to bumps, fig14, [44]) and a first metal layer (16 in layer 18 of first level next to bumps, fig14, [51]); 
a second wafer (structure between 36 and 32 of second level next to substrate 3 in fig14), wherein the second wafer comprises a second substrate (2 of second level next to substrate 3 in fig14), a second dielectric layer (44, 42, 36, and 34 of second level next to substrate 3, fig14, [44]) and a second 
a first opening (77 of first level next to bumps, fig 14 and 29, [95]), wherein the first opening comprises a first lower opening (left part of left 77, fig29, [95]) and a first upper opening (right part of left 77 on top of 16, fig14 and 29, [95]); 
the first lower opening penetrating through the first substrate (see figure above), the first dielectric layer (see figure above) and a portion of the second dielectric layer (see figure above), and the first lower opening located above the second metal layer and exposing a portion of the second metal layer (see figure above); 
the first upper opening penetrating through the first substrate (see figure above) and a portion of the first dielectric layer (see figure above), and the first upper opening exposing a portion of the first metal layer (see figure above); and 
the first lower opening communicating with the first upper opening (see figure above); 
a first interconnection layer (40 of first level next to bumps, fig 14 and 31, [99]), wherein the first interconnection layer is electrically connected to the second metal layer and the first metal layer via the first opening (see figure above); 
an insulating layer (42, fig36, [104]), wherein the insulating layer is located on a surface of the first substrate (top surface of 2 of the first level facing bump, fig36) and the first interconnection layer (top surface of 40 of the first level facing bump, fig36); 
Lin does not explicitly show second openings, wherein the second openings penetrate through the insulating layer, the second openings located above the first interconnection layer and exposing a portion of the first interconnection layer, the second openings comprising a plurality of spaced apart pores; a third wafer, wherein the third wafer comprises a third substrate, a third dielectric layer and a third metal layer; third openings, wherein the third openings penetrate through a portion of the third the third openings comprises a plurality of spaced apart pores, and the plurality of spaced apart pores of the third openings are aligned with the plurality of spaced apart pores of the second opening; a second interconnection layer, wherein the second interconnection layer is filled in the plurality of spaced apart pores of the second openings and electrically connected to the first interconnection layer so as to pick up the first interconnection layer via the second interconnection layer; and a third interconnection layer, wherein the third interconnection layer is filled in the plurality of spaced apart pores of the third openings and electrically connected to the third metal layer so as to pick up the third metal layer via the third interconnection layer; the second interconnection layer and the third interconnection layer are aligned and interconnected with each other, such that the first wafer and the third wafer are hybrid bonded to form a single flat interface.
Uchiyama teaches second openings (27, fig4, [54]), wherein the second openings penetrate through the insulating layer (22, fig4, [53]), the second openings located above the first interconnection layer (19, fig3B and 15, [50]) and exposing a portion of the first interconnection layer (top surface of 19 in contact with 14, fig3B and 15), the second openings comprising a plurality of spaced apart pores (27, fig4, [54]); 
a third wafer (structure above 22, fig4 and 15), wherein the third wafer comprises a third substrate (42, fig12, [62]), a third dielectric layer (41, fig10, [60]) and a third metal layer (part of 43 above 41 and in 42, fig11, [62]); 
third openings (space in 41 holding 43, fig11), wherein the third openings penetrate through a portion of the third dielectric layer (41, fig10, [60]) and exposes a portion of the third metal layer (fig11), the third openings comprises a plurality of spaced apart pores (space in 41 holding 43, fig11), and the plurality of spaced apart pores of the third openings are aligned with the plurality of spaced apart pores of the second opening (vertical part of 43 aligned with 27, fig4 and 11); 
filled in the plurality of spaced apart pores of the second openings (fig6 and 13) and electrically connected to the first interconnection layer (19, fig3B and 15, [50]) so as to pick up the first interconnection layer via the second interconnection layer; and 
a third interconnection layer (part of 43 in 41, fig12, [62]), wherein the third interconnection layer is filled in the plurality of spaced apart pores of the third openings (fig13) and electrically connected to the third metal layer (part of 43 in layer 42, fig11, [62]) so as to pick up the third metal layer via the third interconnection layer; 
the second interconnection layer (34, fig6, [56]) and the third interconnection layer (part of 43 in layer 42, fig12, [62]) are aligned and interconnected with each other (34 and 43 bonded with each other via 39, fig13), such that the first wafer and the third wafer are hybrid bonded to form a single flat interface (fig15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lin with the teaching of Uchiyama to replace the bump connection with structure of Uchiyama to form a contact with low resistance and high-speed data transfer speed (Uchiyama, [11]).
Re claim 2, Lin in view of Uchiyama teaches the multi-wafer stack structure according to claim 1, wherein the second openings and the third openings each respectively comprise a plurality of spaced apart pores (Uchiyama, fig14).

    PNG
    media_image2.png
    711
    1145
    media_image2.png
    Greyscale

Re claim 3, Lin in view of Uchiyama teaches the multi-wafer stack structure according to claim 1, wherein the first dielectric layer comprises a first dielectric layer first portion (see figure above) and a first dielectric layer second portion (see figure above), and the first metal layer is embedded between the first dielectric layer first portion and the first dielectric layer second portion (see figure above); the second dielectric layer comprises a second dielectric layer first portion (see figure above) and a second dielectric layer second portion (see figure above), and the second metal layer is embedded between the second dielectric layer first portion and the second dielectric layer second portion (see figure above).

    PNG
    media_image3.png
    654
    1037
    media_image3.png
    Greyscale

Re claim 4, Lin in view of Uchiyama teaches the multi-wafer stack structure according to claim 3, wherein the first wafer further comprises a first etching stopping layer (see figure above), and the first etching stopping layer is located between the first metal layer and the first dielectric layer second portion (see figure above); the second wafer further comprises a second etching stopping layer (see figure above), and the second etching stopping layer is located between the second metal layer and the second dielectric layer second portion (see figure above).
Re claim 5, Lin in view of Uchiyama teaches the multi-wafer stack structure according to claim 1, further comprising a first passivation layer (Uchiyama, 22, fig4, [53]) covering the insulating layer (Uchiayam 21 replaced by material of Lin 42), wherein the first passivation layer is an oxide layer (Uchiyama, STI 22, fig4, [53]; Lin STI using oxide [47]).
Re claim 6, Lin in view of Uchiyama teaches the multi-wafer stack structure according to claim 1, wherein further comprising a second passivation layer (Lin, 44, fig13, [52]) covering the second dielectric layer (Lin, 42, 36, and 34, fig14), wherein the second passivation layer is a nitride layer (Lin, [52]).
Re claim 7, Lin in view of Uchiyama teaches the multi-wafer stack structure according to claim 1, further comprising a third passivation layer (Uchiyama, 22, fig4, [53]) covering the third dielectric layer 
Re claim 8, Lin in view of Uchiyama teaches the multi-wafer stack structure according to claim 1, wherein the first interconnection layer (Lin, 40, fig36, [44]), the second interconnection layer (Uchiyama, 34, fig6, [20, 56]), and the third interconnection layer are made of metal (Uchiyama, part of 43 in 41, fig12, [20, 62]).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812